Exhibit 10.1
CONTRIBUTION AGREEMENT
This Contribution Agreement, dated as of March 7, 2011 (this “Agreement”), is
made and entered into by and between Hicks Acquisition Company II, Inc. (the
“Company”) and HH-HACII, L.P., a Delaware limited partnership (the “Sponsor”).
RECITALS
WHEREAS, on October 14, 2010, the Company consummated an underwritten initial
public offering (the “Offering”) of 15,000,000 units (“Units”), each Unit
consisting of one share of common stock, par value $0.0001 per share (“Common
Stock”), and one warrant to purchase one share of Common Stock, pursuant to a
registration statement on Form S-1 and a prospectus filed with the Securities
and Exchange Commission;
WHEREAS, in connection with the Offering, the Company also granted to the
underwriters of the Offering (the “Underwriters”) a 45-day option to purchase up
to an additional 2,250,000 Units to cover any over-allotments (the
“Over-Allotment Option”);
WHEREAS, the Sponsor is the holder of 2,439,644 shares of Common Stock, which it
acquired in a private transaction with the Company prior to the consummation of
the Offering (the “Founder Shares”), a portion of which are subject to
forfeiture in the event the sales price of the Common Stock does not achieve
certain performance benchmarks (the “Founder Earnout Shares”);
WHEREAS, as a condition to the closing of the Offering, up to 318,215 Founder
Shares (which includes up to 63,644 Founder Earnout Shares) are subject to
forfeiture by the Sponsor if the Underwriters do not exercise the Over-Allotment
Option; and
WHEREAS, the Underwriters have notified the Company that they will not exercise
the Over-Allotment Option and, as a result, the Sponsor wishes to return to the
Company for cancellation 318,215 Founder Shares (which includes 63,644 Founder
Earnout Shares).
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
Section 1 Surrender of Founder Shares. The Sponsor hereby assigns and surrenders
to the Company for cancellation 318,215 Founder Shares (which includes 63,644
Founder Earnout Shares). After giving effect to the cancellation of such shares,
the Sponsor hereby acknowledges that it holds 2,121,429 Founder Shares (which
includes 424,285 Founder Earnout Shares).

 

 



--------------------------------------------------------------------------------



 



Section 2 No Conflicts. Each party hereto represents and warrants that neither
the execution and delivery of this Agreement by such party, nor the consummation
or performance by such party of any of transactions contemplated hereby, will
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party.
Section 3 Miscellaneous. This Agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto. Except as otherwise provided herein,
no party hereto may assign this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other party.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                          SPONSOR:    
 
                        HH-HACII, L.P.    
 
                        By:   HH-HACII GP, LLC,             its general partner
   
 
                   
 
      By:  /s/ Thomas O. Hicks                        
 
        Name:   Thomas O. Hicks    
 
        Title:   Manager    
 
                        COMPANY:    
 
                        HICKS ACQUISITION COMPANY II, INC.    
 
                   
 
      By:  /s/ Christina Weaver Vest                                 Name: 
Christina Weaver Vest             Title:  President, Chief Executive Officer and
                Chief Financial Officer    

Signature Page to Contribution Agreement

 

 